 112DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Thelabor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer,withinSection 9(c) (1)and Section 2 (6) and 7 ofthe Act .24.Thefollowing employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9(b) of the Act:All individuals on the payroll of the International Ladies' GarmentWorkers' Union (as distinguished from its locals) who serve as busi-ness agents,organizers,educational directors,and who do union label,and political work excluding office clericals,supervisors,professionals,watchmen,and guards as definedin the Act.'[Text of Directionof Election omitted from publication.]We find no meritin the contentions raised bythe Employer and the AFL-CIO, thatthe businessagents hereinvolved are managerial employees,or for,other reasons,shouldnot be considered employees under theAct.InAirLine Pilots Association,International,97 NLRB 929,and theAmerican Federation of Labor, etal, 120 NLRB 969, we con-sidered similar contentionswith respect to negotiators,organizers,lawyers, and otherindividualsemployed directlyby labor organizations and concluded that suchindividualswere employees underthe Act andentitled tothe rightof self-organization.In ouropinion, the holdings in these cases,which we reaffirm, are controllinghereinAccord-ing,we find that the business agents, whose duties and authorities aie substantially thesame as those of the organizers in theAmerican Federation of Laborcase,and theother individuals in the unit described herein, are employeeswithin themeaning of theAct who maybe represented for collective-bargaining purposes.3We find on the basis of the record as a whole,particularlyin view of their duties,responsibilities,lines of progression and training,thatall the employees sought by thePetitioner have sufficient communityof nrterest'to warrant theirinclusion inthe singleunit as hereinprovidedWe find no merit in the contention of the Employer that theunit is inappropriatebecause itexcludes employeeson the payrollof the localsAltamont Shirt CorporationandRegion 30, District 50, UnitedMine Workers of AmericaandJimmy Hammers and PaulineMorrison.Cases Nos. 10-CA-4455 and 10-CA-4466.April 18,1961DECISION AND ORDEROn September 26, 1960, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings made by theTrial Examiner atthe hearing and finds no prejudicial error was committed. The rulingsare hereby affirmed.The Board has considered the Intermediate131 NLRB No. 23._ ALTAMONTSHIRT CORPORATION113Report, the exceptions, and the entire record in these cases, and herebyadopts the findings, conclusions, and recommendations 1 of the TrialExaminer.ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Altamont ShirtCorporation, Altamont, Tennessee, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Encouraging, sanctioning, condoning, or ratifying the circula-tion of antiunion petitions among, and the solicitation of signaturesfrom, its employees during their regular working hours.(b)Committing physical assaults upon union representatives inthe presence of employees.(c)Discouraging membership in the union, or in any other labororganization of its employees, by discharging or constructively dis-charging employees, or by discriminating in any other manner inregard to hire or tenure of employment, or any term or condition ofemployment to discourage membership in a labor organization.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the union, or any other labor organization, to bar-gain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Mary Anderson, Jimmy Hammers, Shirley Meeks,Pauline Morrison, Mary Smith, Sally Burrows, Willie Kate Mott,and Peggy Young, for any loss of pay they may have suffered from thedate of the discrimination against them, respectively, to June 13, 1960.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to analyze the amounts of backpay due andthe rights of the aforesaid discriminatees under the terms of thisOrder.'In the light of our adoption of the Trial Examiner's finding that Respondent closedthe Altamont plant on June 13, 1960, for economic reasons,we find merit in Respondent'sexception to that part of the Trial Examiner's remedy and recommended order whichwould require it to offer reinstatement to the discriminatees herein in the event theplant resumed operations either in Altamont or elsewhere.Accordingly,our Orderappears as so modified.599198-62-vol. 131-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Publish in The Chattanooga Times, a newspaper of general cir-culation in the area, the copy of the notice attached hereto marked"Appendix"' and mail signed copies of said notice to all employeeswho were in its employ on May 10, 1960.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.CHAIRMAN MCCTJLLOCFI and MEMBER BROWN took no part in theconsideration of the above Decision. and Order.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT encourage, sanction, condone, or ratify the cir-culation of antiunion petitions among, and the solicitation ofsignatures thereon by, our employees during their regular work-ing hours.WE WILL NOT commit physicalassaultsupon union representa-tives in the presence of our employees.WE WILL NOT discourage membership in Region 30, District 50,United Mine Workers of America, or in any other labororganiza-tion of our employees, by discharging or constructively discharg-ing employees because they engage in concerted activities, nor willwe discriminate in any other manner in regard to hire or tenureof employment or any term or condition of employment to dis-courage membership in a labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to form, join,or assist said Region 30, District 50, United Mine Workers ofAmerica, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, or to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or allsuch activities.WE WILL make whole Mary Anderson, Jimmy Hammers, Shir-ley Meeks, Pauline Morrison, Mary Smith, Sally Burrows, WillieKate Mott, and Peggy Young for any loss of pay they may have ALTAMONT SHIRT CORPORATION115suffered from the dates of the discrimination against them, respec-tively, to June 13,ALTAMONT SHIRT CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct as amended (61 Stat. 136; 73 Stat. 519), was heard in Jasper, Tennessee, onAugust 9 and 10, 1960, pursuant to due notice.The complaint, issued on June 30,1960, and based on charges duly filed and served, alleged that Respondent engagedin unfair labor practices proscribed by Section 8(a) (1) and (3) of the Act by dis-charging some 10 employees because of their union membership and activities, andby engaging in certain specified acts of interference, restraint, and coercion.Re-spondent answered, denying the unfair labor practices.Respondent's various mo-tions for dismissal, on which ruling was reserved at the hearing, are disposed of bythe findings herein.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESS; THE LABOR ORGANIZATION INVOLVEDI find on facts alleged in the complaint and admitted in the answer that Respond-ent, a Tennessee corporation (a wholly owned subsidiary of Colonial Corporation ofAmerica), which is engaged at Altamont in the manufacture of men's shirts, is en-gaged in commerce within the meaning of the Act (i.e., by reason of annual salesto extrastate customers in excess of $50,000), and that Region 30, District 50, UnitedMine Workers of America (herein called the Union), is a labor organization withinthe meaning of Section 2(5) of the Act.H. THE UNFAIR LABOR PRACTICESA. The issuesThe main issues in this case are whether Respondent, by its supervisor, FrederickCarr, committed an assault on Union Representative James M. Patrick in the pres-ence of employees on May 25, and whether it encouraged, ratified, or condoned (1)the circulation of an antiunion petition around May 10, and (2) the denial by anti-union groups of employees of admittance to the plant to union adherents on May26, 27, and 30 (which allegedly resulted in the discriminatory discharges).Otherissues involve questions whether Plant Manager Daniel Beitsch made a threat toclose the plant and whether one Otis Childers was a supervisor for whose actionsRespondent was responsible.B. Background; summary ofmain eventsRespondent began operations in Altamont on September 28, 1959,in a plantbuilding which it leased from Grundy County. -It employed around 300 employeesat the peak of its operations.Altamont, though the countyseat,was scarcely morethan a village, and Respondent was forced to hire and to train inexperienced em-ployees to man the plant.As early as December, Leonard Friedman, vice presidentand general manager, informed the employees in a speech that the Company wasdistressed at the lack of progress in reaching a satisfactory rate of production; andon April 29, he announced that the Company had found it not economically feasibleto continue the operation and that it wasplanningto close the plant in some 4 or 5weeks.Though the Union had begun some organizational activity as early as March, thereis neither contention nor evidence that Respondent had knowledge of that fact on 116DECISIONSOF NATIONAL LABOR RELATIONS BOARDApril 29 and none that Respondent's decision to close or the subsequent closing ofthe plant was discriminatorily motivated.'However, the inference is plain fromthe entire record that it was the announcement concerning the closing of the plantwhich lent some impetus to the seeking of union help and that the increased organ-izational efforts in turn led to the formation of a strong antiunion faction of employeeswho seemed to assume that the union activity was somehow connected with the lossof the plant and that there was some possibility of saving it.Around May 10 petitions were circulated within the plant which coupled an ex-pression of desire to keep the factory with lack of a desire for a union.On May 17,union representatives, accompanied by 10 or 12 members of its organizing com-mittee, met with Respondent's supervisors, informed Respondent of the organizingcampaign, identified the employees present as committee members, and protestedthe circulation of the petition.The first charge was filed on May 19. On May 25,during the Board's investigation of the Union's charge at the Moffitt Manor Hotel,Respondent's supervisor, Frederick Carr, engaged in an assault on Union Representa-tive James M. Patrick in the presence of a group of employees. On May 26, 27, and30, employees grouped at the employee entrance to the plant repeatedly denied en-trance to other employees who refused to sign a paper indicative of renunciation ofthe Union.Though some of those who were denied entrance appealed to the sheriffand to a justice of peace for help, they were unsuccessful.In use meantime, the discontinuance of plant operations was proceeding apace,with daily layoffs of substantial number of employees.Plant operations ceasedcompletely on July 13.C. The petition; the alleged threat to close the plantOn or about May 10, and after some of the employees had signed union authoriza-tion cards, there were circulated in the plant during working hours petitions whichbore the following caption:We, the undersigned want to keep our shirt factory.We need the work bad.If this factory leaves we will never get another one.We do not want a union.Three copies, which were ultimately signed by some 180 employees out of 240 or250, were delivered by an employee to Plant Superintendent Beitsch, who forwardedthem to Friedman at Woodbury.What is in issue is whether Respondent en-couraged, condoned, and ratified the circulation as charged in the complaint.The evidence established that Respondent's supervisors were aware of the circula-tion of the petition and did nothing to stop it.Whether they encouraged the cir-culation and the solicitation of signatures turns on testimony which is in part indispute.Willie Kate Mott testified to hearing conversations between employees andForeman Donald Gannon concerning the origin of the petition and whether em-ployees were expected to sign it.Though Gannon stated that the petition did notcome from the office and that the employees did not "have to sign anything," hestated later, after checking on the origin of the petition, that though it did not comefrom the office, "it would be a good thing to have 300 signers on it." Betty LouiseMorrison and Shirley Meeks testified also that Gannon stated the petition did notcome from the office.Morrison testified further that later in the day, after beingsolicited to sign by Anna Ruth Layne and Willie May Henry and being informedthat the paper was in the office, she went to the office with two other girls whereFrederick Carr produced the paper from a desk for their signatures after first ob-taining a promise from them not to disclose any of the names.They signed thepetition in Carr's presence and returned it to him.ShirleyMeeks testified that Ethelene Gibson handed the petition to Beitsch in herpresence and asked if she should sign it and that Beitsch replied, "you can sign itand have a factory or you can not." Beitsch denied Meeks' testimony. I credithis denials in view of the General Counsel's failure to call Gibson, as Meeks maynot have correctly heard or may have misunderstood the somewhat ambiguous con-versation as she reported it between Gibson and Beitsch.Neither Carr nor the office girl who was present was called in denial of Mor-rison's testimony concerning the incident in the office.2Gannon admitted having'Though the General Counsel argues in his brief that Respondent's finaldecision toclosewas made on May 26 and that it "may have been motivated by union considera-tions,"he cited for support only proffered evidence whichwas excludedon hisownobjection.3 Respondent represented it had been unable to locate Carr despite several attempts todo so.At the close of the hearing the Trial Examiner allowed Respondent 3 additional ALTAMONT SHIRT CORPORATION117informed Ethelene Gibson on her,inquiry that the petition had not come from theoffice, but his testimony contained no reference to and no denial of the testimonyof Mott,Morrison,or Meeks. Their testimony is credited.Though the foregoing evidence established that Respondent did not originate thepetition,itnot only permitted the petition to circulate freely during worktime, butthrough Gannon and Carr, it encouraged the circulation and encouraged and par-ticipated in the obtaining of signatures thereon.Under those cricumstances thefacts relied upon by Respondent are immaterial,i.e., that Respondent had no ruleagainst solicitations and that the Union had not requested and been denied per-mission to solicit or to circulate a petition.It is therefore concluded and found that Respondent encouraged,sanctioned,condoned,and ratified the circulation of the petition and the solicitation of signa-tures thereon,and thereby engaged in interference,restraint,and coercion withinthe meaning of Section 8 (a) (1).D. The assaulton PatrickOn May17 Union Representative Patrick and Camp met with Respondent's super-visors andon May 19 theyfiled a charge,as recounted under sectionB, supra.Onthe afternoon of May 25,BoardAttorneySmith was conducting an investigationof the charge at the MoffittManor Hotel,and Patrick and Camp were assisting inmaking witnesses available.While Patrick was talkingwitha group of employeesoutside thehotel,Frederick Carrapproached with another group composed ofemployees and nonemployees.Carr first add.--csscdhimself toMatt Nunley (fatherof employee Sally Burrows),who was whittling,threatened to kill anyone who"lays a hand on one of my girls," and stated that"we" didnot want and did notneed a "goddamned union."When Patrickendeavored to assure Carr that thegroup were peaceful people who were present in connectionwith theBoard'sinvestigation,Carraccused him of being the head or the ringleader of the groupand announced he was going to whip Patrick.Carr pulled off his coat, Patrickremoved his glasses,and Carr charged at Patrick.Patrick put out his hands andpushed Carraway, and two persons grabbed Carr by the arms and led him away.Thoughno blows were struck and though the incident did not develop into a seriousone 3 because of the timely intervention by bystanders,the facts do establish anassault as charged in the complaint.Furthermore,though Carr was a resident of thehotel at the time, his language(concerning his interest in protecting his employeesfrom union representatives)showed that he injected himself into the gathering asthe foreman and supervisor of the employees.It is, therefore,concluded and foundthat byhis assault upon Patrick,in the presence of employees,Respondent engagedin interference,restraint,and coercion within the meaning of Section 8(a)(1)of the Act.E. The denials of admittance;the assaultsThe complaintallegation that Respondent discriminatorily discharged eight em-ployees 4 on May 26,27, and 28, is based onthe theorythat Respondent by its super-visors,Beitsch,Carr,Donald Gannon,and LeeRagland5condoned and ratifiedweeks within which to file a motion to reopen the record in the event it succeeded inlocatingCarr,but no such motion has been received.8 Camp,who witnessed the scene from a window of the hotel, testified that Patrick andCarr were"patting bands"as Patrick tried to ward off Carr41%faryAnderson,Jimmy Hammers,ShirleyMeeks,PaulineMorrison,Mary Smith,Sally Burrows,Willie KateMott, and Peggy Young. The complaint was dismissed as totwo other employees,Le,Wanda Jean Nunley, on the General Counsel's motion, andEloiseGrimes,on Respondent'smotion5 The General Counsel amended to add Otis Childers to that group,but failed to estab-lish that Childers in fact had supervisory statusThoughWillie Young and Paul GradySmith testified to having been informed by Carr that Childers was "boss"or was "incharge,"and though Young also testified to occasions when Childers gave her instructionsabout reporting or not reporting,both gave further testimony which showed that Childersacted only as a conduit for orders from Carr and others,thatsuch authority as heexercised was purely routine, and that they were free to question and to disregard hisauthorityYoungtestified,for example,that Carr told her she should do what Childerstold herprovideditwasreasonable,and if it was not, to call him ; and under Smith'sdescription Childers was at best a strawboss over the bundlebops,whose orders he freelyignored.When the foregoingisviewed in the light of Childers'job classification asbundle boy,his employmentat the wage-hourminimum of$1 an hour, and the testimonyofRespondent'switnesses that Childers was without authority to exercise any of the 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe acts of the antiunion faction of employees in denying admittance to union ad-herents who refused to sign a paper renouncing the Union.The evidence estab-lished that the eight employees had signed union authorization cards, that all exceptAnderson,Hammers,and Morrison were members of the organizing committee whowere present with Camp and Patrick in the meeting with Respondent's supervisors,and that their adherence to the Union was openly tested and exposed when theybalked at signing the antiunion paper as a condition to entering the plant.Theissue whether Respondent condoned and ratified the imposition of that shibboleth(the equivalent, the General Counsel argues, to signing a "yellow dog" contract)requires a review of the evidence.Employees entered the plant by ascending a number of steps onto a small platformand going through double doors into a waiting room. From there one door led intothe plant and another door and a window opened, on the left, into the office. Therewas also a large window at the front of the office to the left of the platform entrance.The evidence is undisputed that at reporting time on the mornings of May 26, 27,and 30, groups of employees who were assembled on the steps and on the platform 8denied admittance to other employees except on condition that they sign a paperindicative of renunciation of the Union.Those actions occurred on several occasionswhen one or more of Respondent's supervisors were present and under circumstanceswhich plainly established knowledge on Respondent's part that an antiunion factionwas denying entrance to other employees.Several of the General Counsel's witnesses gave undenied testimony that Carr waspresent on various occasions when they attempted to mount the steps to the platform,when other employees were signing the paper, and when they were informed byemployees in the group massed in front of them that they could not go in unlessthey signed.There was also undenied testimony that Carr, as well as leaders of theantiunion faction, conferred outside the plant with the county judge, Fults, on themorning of the 26th, when the exclusions began.When Shirley Meeks and MarySmith asked Carr on the 26th whether it was necessary to sign in order to enter, hereplied he would not say whether they had to sign or not sign; and neither then noron any of the other occasions did he (or any other of Respondent's supervisors)offer to assist any employee in gaining entrance.Other witnesses identified ForemenDonald Gannon and Lee Ragland as present outside the plant at various times onMay 26, and still others testified to seeing Gannon through the open window on May27, and to calling to him inquiries concerning their paychecks.Gannon's reply wasa shrug of the shoulders-apparently a characteristic gesture, as the Trial Examinerobserved during Gannon's appearance on the stand.Two witnesses who actually signed the paper and who were admitted (BettyLouise Morrison and Paul Grady Smith) testified that they signed at the office win-dow in the waiting room at a time when Beitsch was in the office. Smith testifiedthat Gannon was also present with Beitsch and that the two of them were watchingthrough the window as employees signed the paper.?Mary Anderson testified simi-larly that the paper was in the waiting room on the 26th and that Beitsch was in theoffice when she and Eloise Grimes endeavored to attract his attention from the wait-ing room by knocking on the office window.Anderson went back on the 27th forher pay and talked with Beitsch, who told her she could go back to work if she hadnot quit.Anderson replied that she would rather not do so because "they don'twant the Union in there," and that she would rather not go in and cause trouble.Beitsch repeated that she could go back to work if she wanted to and then directedthe office girl to fix up Anderson's cutoff slip.Anderson testified that despiteBeitsch's statement, she was afraid of getting hurt because she did not think Beitschwould be able to protect her if the employees started bothering her in the plant.PaulineMorrison and Jimmy Hammers were denied admittance on the 26th and27th and left during the fight on the 30th without attempting to mount the steps.supervisory criteria set forth in Section 2(11), the entire evidence plainly preponderatedagainst the General Counsel's contention, despite the fact that there were otherwiseonly 5 supervisors over some 250 employees at the time.9 Though the evidence showed that county judge, Malcom Fults, and other nonemployeeswere among persons on the lot or yard outside the plant at various times and that onsome occasions,one ormore of the nonemployees had weapons, the evidence is un-disputed that only employees were grouped on the steps and platform and that only thoseparticipated in the actual denial of entrance into the plant.7 Smith's other testimony (denied by Beltsch) that he later watched from the officewindow as Bertsch typed on a sheet of paper which had signatures on it is without pro-bative weightsincehe could make no identification of the paper and since he may wellhave confused the typewriter with the teletype machine by which Beitsch stayed incommunicationwith Friedman in Woodbury ALTAMONT SHIRT CORPORATION119Hammers testified that she called Beitsch on each of those days and told him she couldnot get into the plant because the women on the steps would not let her in unlessshe signed a paper.ThoughBeitsch stated that her job was open and that she didnot have to sign a paper to get in,the same condition was again imposed by theemployees on each occasion when she and Morrison renewed their efforts.On the27th,afterHammers explained to Beitsch again why she could not get it, Beitschlaughedand said that he could not do her fighting for her.On July 2, when Ham-mers called to ask if her job was still open, Beitsch said it was but asked why she hadnot been in and told her to come in and talk with him.When Hammers and Morrison went in on the 3d, they were referred to SupervisorRobert Yokel, in Beitsch's absence.Yokel asked, and they explained again, whythey were not working.Yokel told Morrison there were only a few hours work leftand asked if Morrison could go back to work at once. In the meantime, Carr andRagland came in and raised questions about whether they were entitled to work onthe ground that there was no job for Hammers and that Morrison was a learner.Carr also asked Morrison to sign a statement to the effect that the company officialsknew nothing about, and had nothing to do with, the women who had kept her outof the plant, and when Morrison refused, Carr stated that her refusal showed shehad a grudge against the Company.Yokel then said that since there was so littlework left, they would be given separation slips, and slips were prepared which as-signed lack of work as the reason for separation.The denials of admittance, which continued through May 30, culminated in a fighton the latter date between two employees (Shirley Meeks and Mary Smith) who wereseeking entrance and two leaders of the antiunion faction (Anna Ruth Layne andMarie Cooper).Meeks and Smith testified that after they were denied admissionby Layne and three other employees except on condition they signed a"nonunion"paper, that "a few words" passed between Smith and Layne, that Layne "jumped"Smith, and that when Meeks attempted to intervene, she was in turn attacked byCooper.The fight was stopped in a few minutes when Beitsch and Carr came outand pulled the girls apart.Though neither Layne nor Cooper was called as a witness, Respondent calledRuby Schrum, who testified that the fight started when Smith called Layne "adamn whore." As neither Smith nor Meeks specified the content of the words whichprecipitated the actual fight,and as there was no other testimony as to their content,Schrum's testimony is credited as to Smith's language. It is therefore concluded andfound that the assault was precipitated by Smith's own use of fighting language, thatthe denial of admittance was not its proximate cause, and that, regardless of legalitiesconcerning the respective personal rights of action as between Smith and Layne, Re-spondent may not be held responsible for an assault which resulted directly fromSmith's own provocation.To support its disclaimer of responsibility for the denials to admittance to theplant, Respondent offered the testimony of Ragland, Gannon, Beitsch, and Friedman.Ragland and Gannon testified that they were inside the plant when the "congre-gating" occurred, that they saw no one prevent employees from entering the plant,and that no one sought help'from them to gain entrance.Gannon admitted that hewas in the office on one occasion when there was a gathering outside, but deniedhearing anyone call to him.Ragland admitted that two girls (finally identified asHammers and Morrison) told him that other girls would not let them come in andthat he told them he had nothing to do with it (pursuant to instructions to "keep hisnose out of" anything that might come up). The latter conversation was apparentlypart of that in which Yokel played the leading part on June 3 and to which Raglandtestified (Yokel was not called).According to Ragland, Hammers was informedthat her job had been discontinued and Morrison was told that though there were afew hours work left, he would have to uncrate her machine, which he was willingto do.8Beitsch testified that he also saw the crowds outside but that he saw no one whowas prevented from coming to work.On the 26th, the plant opening was delayedfor an hour or so (by the fact that no one was reporting to work), and Beitsch wentout to the doorway and announced that the doors were open to anyone who wantedto come in to work, and thereafter the employees came in 'In driblets." Beitschaffirmed that one of the girls had called him to report that she could not get into theplant without signing a petition against the Union and testified that he told her that8 Ragland made no denial of Carr's conduct in attempting to obtain from Morrison astatement absolving the Company of responsibility for her exclusion from the plant;and the mutually corroborative testimony of Morrison and Hammers is otherwise creditedover Ragland's to the extent that conflicts exist. 120DECISIONS OF NATIONALLABOR RELATIONS BOARDas far as he was concerned she had to sign nothing to get into work. Beitsch ad-mitted that he never attempted to escort anyone into the plant, explaining that hewas physically afraid and would rather quit than to go out into the mob.His inter-vention in the fight, he explained further, was due to the fact that he lost his head.Beitsch testified that layoffs totalling 79 were made on May 20, 23, 24, and 25,that 38 more were made on the 26th and 27, and that except for the fact that otheremployees did not report to work, more layoffs would have been made on the two,latter dates.He testified further that he began hearing in May about the feeling inthe community regarding the closing of the plant, that the gatherings outside occurredafter substantial layoffs had been made, and thatsomeof those laid off were amongthe demonstrators.He also testified that some of the people outside were not em-ployees of the Company and that he saw shotguns and rifles out there. Beitsch re-ported on those matters to Friedman, who instructed him to take care of the factoryand never mind going outside to intervene in what went on there.Friedman affirmed those instructions as well as Beitsch's testimony concerningthe layoffs.He testified further that following his announcement to the employeeson April 29 that the plant would be closed, he began to receive a large number ofpetitions signed by many citizens, businessmen, and employees which expresseddismay over the loss of the plant and which pledged support and cooperation in theevent the Company should reconsider and should resume operations. Friedman alsobegan to receive, continuously, information concerning disturbances at Altamont,including reports of shooting and threats of bombing or dynamiting the plant building,and he accordingly alerted Judge Fults (the administrative officer of Grundy County,from whom Respondent leased the plant) who posted a vigilante or citizens com-mittee to guard the county property.For that reason also Respondent decided toremove from behind the plant building the trailers which it owned and which wereoccupied by Beitsch, Ragland and Gannon.The trailers were moved on May 30,which date also marked the end of the incidents at the entrance.Concluding FindingsThis case is governed by principles which are now well established.Both theBoard and the courts agree that there is an affirmative duty imposed upon an em-ployer by the Act to insure that its right to discharge is not delegated or surrenderedto any union or antiunion group, and that an employer whoacquiescesin the exclu-sion of employees from his plant by such a group will be regarded as having con-structively discharged the excluded employees in violation of Section 8(a)(3).Fred P. Weissman Co.,69 NLRB 1002, 1025; enfd. 170 F. 2d 952 (C A. 6); cert.denied 336 U.S.972; D. D. Newton, an individual d/b/a Newton Brothers LumberCo.,103 NLRB 564, 567; enfd 214 F. 2d 472, 475 (C.A.5); N.L.R.B. v. GoodyearTire & Rubber Company,129 F. 2d 661, 664 (C.A.5); N.L.R.B. v. Hudson MotorCar Company,128 F. 2d 528, 532-533 (C.A.6); Detroit Gasket and ManufacturingCompany,78 NLRB 670, 671;J.P. Florio & Co. Inc.,118 NLRB 753, 754, 756.And as the court held in theGoodyear Tirecase,supra,whether Respondent had, orhad not, responsibility for any part of the feeling which existed is beside the mark,for the evidence here plainly established that union adherents were repeatedly ex-cluded, to Respondent's knowledge, except on condition they sign a renunciation ofthe Union.Difficult as an employer's position may be under such circumstances, hisduty requires him to resist the domination of his managerial prerogative to employ,whether manifested by or against a union faction.Id.,and see alsoMajesticMetalSpecialties, Inc.,92 NLRB 1854, 1862.No such resistance was shown here. Instead, Respondent delegated to Judge Fultsand the citizens committee the job of guarding the premises and surrendered to theantiunion faction of employees the exercise of its right and its duty to employ. State-ments by Beitsch and other foremen that employees were free to come in withoutsigning were meaningless gestures. for subsequent attempts were consistently met withrenewed demands and further denials of entrance.Respondent's defenses that the union activity and the "feeling" and "disturbances"in the community followed the announcement that the plant would be closed are alsowide of the mark.The Act imposes no limitation on the exercise of the rights guar-anteed by Section 7 because of the extent or the length of the operations involved.Neither do such facts license an employer to commit, nor immunize him from thecommission of, unfair labor practices.Beitsch's alleged fears of danger (in excusing his failure to help employees togain entrance) were both exaggerated and wide of the markNot only was thepresence of Judge Fults and his citizens committee insurance against dancer toRecnnn'lent's snnrrv;corv staff-as attested by Carr's activities nutcide the plant andby the fact that Beitsch, Ragland, Gannon, and their families lived in trailers a few ALTAMONT SHIRT CORPORATION121feet from the rear entrance-but the only evidence of force or coercion as regardedadmissionto the plant was that which the antiunion group was exerting against theunion adherents at the employeeentrance.Respondent could plainly have endedthat; it could not escape its legal duty to do so.It is, therefore, concluded and found on the entire evidence that by condoning andratifying the conduct of the antiunion faction in denying admittance to the plant toMary Anderson, Jimmy Hammers, Shirley Meeks, Pauline Morrison, Mary Smith,Sally Burrows, Willie Kate Mott, and Peggy Young because they refusedto sign astatement renunciatory of the Union, Respondent constructively discharged saidemployees and thereby engaged in discrimination to discourage membership in theUnion in violation of Section 8 (a) (3) of the Act.The dates of the above discharges are found to be the dates of the first exclusionof the individual employee, i.e., Anderson, Hammers, Meeks, Morrison, and Smithon May 26, and Burrows, Motts, and Young on May 27. Subsequent statementsmade by Beitsch in some cases that the employees were free to enter the plant didnot, in the light of repeated subsequent exclusions, constitute valid offers of rein-statement.That finding applies to Mary Anderson to whom Beitsch offered noprotection on May 27, particularly since the exclusions continued on the 30th.Yokel's interview with Hammers and Morrison on June 3 also did not constitute avalid offer of reinstatement.Work was available for one or both of them, andYokel's final decision to give them separation slips followed Morrison's refusal togive a signed statement absolving the Company of knowledge of, and responsibilityfor, their exclusion from the plantIII.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases as provided under Recom-mendations, below, which I find necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of the Act.Itwill be recommended that backpay shall run from the date of the constructivedischarges as herein found to the date of the plant closing on June 13, 1960.As thepresent record does not disclose on what dates the discrimmatees would have beenreached for layoff but for the discrimination against them, the establishment of suchdates is a matter which must necessarily be undertaken at the complaint stage ofthis proceeding. In cases where it is impossible to establish when the layoff wouldhave been made had the discrimination not occurred, the backpay shall run up toand including June 13.The recommendations as to offers of reinstatement in the event plant operationsshould be resumed in the future, in Altamont or elsewhere, comport with the Board'sorder inA. M. Andrews Company of Oregon, et al.,112 NLRB 626.In view of the plant closing, the posting of the usual notice to employees would bean obviously futile means of remedying the unfair labor practices. It will thereforebe recommended that Respondent publish in The Chattanooga Times, a newspaperof general circulation in the area, a signed copy of the notice attached hereto,marked "Appendix," and that Respondent mail signed copies of said notice to allemployees who were in its employ on May 10, 1960.For reasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61and cases there cited, I shall recommend a broad cease and desist order.Upon the basis of the above findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.Region 30, District 50, United Mine Workers of America, is a labor organiza-tion within themeaningof Section 2(5) of the Act.2.By encouraging,sanctioning,condoning, and ratifying the circulationof anti-unionpetitionsamong, andthe solicitation of signatures by its employees duringtheir regular working hours, Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act, and therebyengaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By providing an unprovoked assault upon Union Representative Patrick in thepresence of employees, Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act, and therebyengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.By dischargingMary Anderson, Jimmy Hammers, ShirleMeeks. PaulineMorrison, and Mary Smith on May 26. 1960, and Sally Burrows,-Willie Kate Mott,and Peggy Young on May 27, 1960, Respondentengaged in discrimination to dis- 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDcourage membership in the Union thereby engaging in unfairlabor practices pro-scribed by Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practies having occurred in connection with theoperation of Respondent's business as set forth in section I, above,have a close, inti-mate,and substantial relation to trade, traffic, and commerce among the several Statesand substantially affect commerce within the meaning of Section2(6) and (7) ofthe Act.[Recommendations omitted frompublication.]Jat Transportation Corp.,et al.andInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen,and Helpers, TaxiDrivers and Terminal Employees,Local Union 826, Petitioner.CasesNos. 2-RC-9948-50, 2-RC-9953-57, 2-RC-9960, 2-RC-9964-66, 2-RC-9968-77, 2-RC-9979-89, 2-RC--9991-93, 2-RC-9995-98, 2-RC-10000-03, O-RC-10005, 2-RC-10007-08, 2-RC-10013,2-RC-10015-19,2-RC-10021-25, 2-RC-10027-28, and2-RC-10290.April 18, 1961SUPPLEMENTAL DECISION, CERTIFICATIONS, ANDDIRECTIONPursuant to a Decision, Order, and Direction of Elections issuedby the Board on August 23, 1960,1 elections by secret ballot were con-ducted on September 13 through September 16, 1960, under the direc-tion and the supervision of the Regional Director for the SecondRegion among the employees in the appropriate units.Upon the con-clusion of the elections the parties were furnished with tallies of ballotswhich showed that of the 59 directed elections, listed in Appendix A,attached to the Regional Director's report, in 57 of the elections theUnions involved did not receive a majority of the valid ballots cast,and that in 2 elections a participating union received a majority ofthe valid ballots cast. In the remaining five elections as indicated onpages 4, 6, 7, 8, and 11 of the Regional Director's report, the resultswere not conclusive, as the challenged ballots were determinative ofthe election.The Petitioner filed timely objections to conduct affect-ing the results and the conduct of the elections.2In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation of both the challenges and1128 NLRB 780.2 In a stipulation approved by the Board on January 13, 1961,the Petitioner withdrewits objections in theDee Bee Garage Corp.,et al.,Case No. 2-RC-9954,one of the above-mentioned five elections in which the challenged ballots were determinative, and theparties agreed that certain challenged ballots be opened and counted and that a revisedtally of ballots be issued.The revised tally of ballots showed that the Petitioner receiveda majority of the valid ballots cast,and it was certified by the Regional Director as therepresentative of the employees in the appropriate unit. In the absence of exceptionsthereto, the Board adopts the certification as issued by the Regional Director,and herebysevers this case from the instant proceeding.131 NLRB No. 39.